Motion by the respondent to stay so much of an opinion and order of this Court dated January 9, 2013, as, inter alia, suspended him from the practice of law for a period of two years pending determination of his appeal from the opinion and order to the Court of Appeals. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 5, 1990. By opinion and order of this Court dated January 9, 2013, inter alia, the respondent was suspended from the practice of law for a period of two years, commencing February 8, 2013 (see Matter of Donofrio, 104 AD3d 64 [2013]). By decision and order on motion of this Court dated March 22, 2013, the effective date of the respondent’s suspension was extended until April 22, 2013. Pursuant to a temporary restraining order issued by this Court in an order to show cause dated April 22, 2013, inter alia, the respondent’s suspension was temporarily stayed pending determination of this motion. By order entered April 25, 2013, the Court of Appeals dismissed the respondent’s appeal. Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is ordered that the motion is denied, as academic, in light of the dismissal of the appeal from the opinion and order of this Court dated January 9, 2013, taken by the respondent, Anthony C. Donofrio, to the Court of Appeals; and it is further, ordered that the respondent’s suspension from the practice of law shall commence May 23, 2013, and shall continue until further order of this Court. The respondent shall not apply for reinstatement earlier than November 24, 2014. In such application, the respondent shall furnish satisfactory proof that during said period he: (1) refrained from practicing or attempting to practice law; (2) fully complied with this decision and order on motion, and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); (3) complied with the applicable continuing legal education requirements of 22 NYCRR 691.11 (c) (2); and (4) otherwise properly conducted himself; and it is further, ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the re*1000spondent, Anthony C. Donofrio, shall desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further, ordered that if the respondent, Anthony C. Donofrio, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f). Eng, EJ., Mastro, Rivera, Skelos and Chambers, JJ., concur.